PHELPS, J.
The deed of trust for the benefit of creditors referred to in the proceedings, made at the time, by the party and under the circumstances therein stated and admitted, is within the meaning of Section 24 of Article 47 of the Maryland Code, and the burden of proof resting upon the parties thereto to explain the same and show the bona fides thereof, not having been discharged as required by law, said deed is held to be fraudulent in law and void, and the making thereof an act in insolvency.